Case 16-42570-pwb           Doc 60      Filed 08/28/20 Entered 08/28/20 09:50:09        Desc Main
                                        Document     Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

   IN RE:                                                   )   Chapter 13
                                                            )
   Kristopher Oneal Calhoun and                             )
   Jessica Leigh Calhoun,                                   )   Case No. 16-42570-PWB
                                                            )
            Debtors.                                        )
                                                            )
   Kristopher Oneal Calhoun                                 )
   Jessica Leigh Calhoun,                                   )
                                                            )
            Objectors                                       )   Contested Matter
                                                            )
   vs.                                                      )
                                                            )
   First Associates Loan Servicing, LLC.,                   )
                                                            )
            Claimant.                                       )
   ------------------------------------------------------

                       NOTICE OF OBJECTION TO PROOF OF CLAIM
                       OF FIRST ASSOCIATES LOAN SERVICING, LLC.

          PLEASE TAKE NOTICE that Norma Jean Paris has filed an objection to the
   above referenced claim seeking an order disallowing the claim as secured.

          PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
   Objection in Courtroom 342, U.S. Courthouse, 600 East First Street, Rome Georgia at
   10:00 A.M. on October 7, 2020.

            Your rights may be affected. You should read these pleadings carefully and
   discuss them with your attorney, if you have one in this bankruptcy case. If you do not
   want the court to grant the relief sought in these pleadings or if you want the court to
   consider your views, then you and/or your attorney must attend the hearing. You may
   also file a written response to the pleading with the Clerk at the address stated below, but
   you are not required to do so. If you file a written response, you must attach a certificate
   stating when, how and on whom (including addresses) you served the response. Mail or
   deliver your response so that it is received by the Clerk at least two business days before
   the hearing. The address of the Clerk's Office is Clerk, U. S. Bankruptcy Court, Room
   339, 600 East First Street, Rome, Georgia, 30161-3187. You must also mail a copy of
   your response to the undersigned at the address stated below.
Case 16-42570-pwb     Doc 60   Filed 08/28/20 Entered 08/28/20 09:50:09    Desc Main
                               Document     Page 2 of 5



   Dated: August 28, 2020

                                                      Respectfully submitted,


                                                      /s/_________________
                                                      Dan Saeger
                                                      Attorney for Debtors
                                                      Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30736
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
Case 16-42570-pwb           Doc 60      Filed 08/28/20 Entered 08/28/20 09:50:09         Desc Main
                                        Document     Page 3 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

   IN RE:                                                   )    Chapter 13
                                                            )
   Kristopher Oneal Calhoun and                             )
   Jessica Leigh Calhoun,                                   )    Case No. 16-42570-PWB
                                                            )
            Debtors.                                        )
                                                            )
   Kristopher Oneal Calhoun                                 )
   Jessica Leigh Calhoun,                                   )
                                                            )
            Objectors                                       )    Contested Matter
                                                            )
   vs.                                                      )
                                                            )
   First Associates Loan Servicing, LLC.,                   )
                                                            )
            Claimant.                                       )
   ------------------------------------------------------

                       NOTICE OF OBJECTION TO PROOF OF CLAIM
                       OF FIRST ASSOCIATES LOAN SERVICING, LLC.

            COME NOW Debtors, Kristopher Oneal Calhoun and Jessica Leigh Calhoun, by

   and through Counsel, and objects to the proof of claim filed on October 17, 2016 by First

   Associates Loan Servicing, LLC. (Claim Register No. 4). In support thereof, the Debtors

   show the following:

                                                            1.
            Debtor filed a petition constituting an Order For Relief under Title 11 U.S.C.
   Chapter 13 on October 27, 2016.
                                                            2.
            Debtor’s Chapter 13 Plan was confirmed on January 19, 2017.
                                                            3.

            On October 17, 2016, First Associates Loan Servicing, LLC. filed a secured claim

   in the amount of $14,101.31. (Claim Register No. 4)
Case 16-42570-pwb      Doc 60    Filed 08/28/20 Entered 08/28/20 09:50:09         Desc Main
                                 Document     Page 4 of 5




                                              4.

          Debtors refinanced their home mortgage and this claim was included in the

   refinanced mortgage amount.

          WHEREFORE, Debtor requests that the claim register number 4 not be funded by

   the Chapter 13 Trustee.



   Dated: August 28, 2020


                                                            Respectfully submitted,

                                                            /s/_________________
                                                            Dan Saeger
                                                            Attorney for Debtors
                                                            Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30736
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
Case 16-42570-pwb      Doc 60    Filed 08/28/20 Entered 08/28/20 09:50:09           Desc Main
                                 Document     Page 5 of 5



                               CERTIFICATE OF SERVICE

           I hereby certify that I have this day served the within and foregoing Motion by
   placing same in an envelope with adequate First Class postage affixed and depositing
   same in the United States Mail addressed to the below list. Respondent has been served
   by Certified Mail in accordance with Fed. R. Bankr. P. 7004(b)(3) and 7004(h)
   respectively.

   First Associates Loan Servicing, LLC
   PO Box 503430
   San Diego, CA 92128

   First Associates Loan Servicing, LLC c/o Law Offices of Gary Holt
   2356 Moore Street, Suite 104
   San Diego, CA 92110

   First Associates Loan Servicing
   10182 Telesis Ct
   San Diego, CA 92121

   First Associates Loan Servicing
   Attn: David Johnson, CEO
   10182 Telesis Ct
   San Diego, CA 92121



   Dated: August 28, 2020


                                                              /s/_________________
                                                              Dan Saeger
                                                              Attorney for Debtors
                                                              Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30736
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
